UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7920



HENRY L. AIKEN,

                                              Plaintiff - Appellant,

          versus


WILLIE WELDON, Warden; FISITMOND SANDERS,
Captain; TIMOTHY CLARK, Lieutenant; JOHNNY
BUNCUMB, Sergeant; DAVID GADDIS, Corporal;
PIERR   NEAL,   Sergeant;   VINCENT   THURMAN,
Correctional    Officer;    GARY    MANIGUALT,
Correctional   Officer;    CLASSY    THOMPSON,
Corporal; LISA PARROTT, I.G.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-288-9-18RB)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry L. Aiken, Appellant Pro Se.       Jonathan       Joel   Anderson,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry L. Aiken appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Aiken v. Weldon, No. CA-01-288-9-18RB (D.S.C. Sept. 27, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2